Citation Nr: 1760729	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a dental disability.

2.  Entitlement to service connection for a dental disability for compensation purposes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to October 1952.

These matters come before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the petition to reopen a claim for service connection for dental disability.  In the December 2015 statement of the case, the RO reopened the claim and denied it on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2015. A summary of the hearing has been associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board further notes that a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993). Review of the file reveals, however, that the AOJ (i.e., Veterans Benefits Administration) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes. Thus, the claim for outpatient dental treatment is referred to the AOJ (which, in this case, is Veterans Health Administration) for appropriate action, to include, if appropriate, informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO denied reopening of the Veteran's claims of entitlement to service connection for dental disability. The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the May 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for dental disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a dental disability that has resulted in the loss of substance of the body of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision that denied reopening of the claim for service connection for dental disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been received, and the claim of service connection for dental disability may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for dental disability for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). With regard to the claim for service connection for dental disability, the Veteran has not raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Requests to Reopen

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claim for entitlement to service connection for dental disability was initially denied by the RO in a January 2009 rating decision. The RO determined that the dental condition was not considered actually disabling. Evidence of record included the Veteran's service treatment records (STRs), a statement from the Veteran regarding his in-service dental injuries, and a receipt for dentures. In April 2010, the Veteran requested "that a claim be opened for me for consideration for dental injuries [...]." The Veteran submitted a second statement describing his in-service dental injuries. Thereafter, a May 2010 rating decision continued to deny the Veteran's claim, finding that the evidence submitted was not new and material and therefore declining to reopen the claim. The Veteran did not appeal the denial and did not submit new and material evidence within the one year appeal period. The May 2010 rating decision therefore became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

New evidence received since the May 2010 rating decision includes statements from the Veteran, private and VA treatment records indicating placement of dentures, and a VA dental examination report. The Board finds this new evidence to be material, as it relates to a previously unestablished fact of current disability, and could reasonably substantiate the issue of service connection for dental disability. For this reason, the Board finds that the additional evidence is new and material, and reopening of the claim for service connection for the claimed dental disability is therefore warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection

As the RO reopened the claim and denied it on the merits, there is no prejudice in the Board doing the same.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (citing Bernard v. Brown, 4 Vet. App. 4 Vet. App. 384, 390 (1993) and Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996)).

The Veteran contends he suffers residuals from a dental fracture during a MVA in service in 1951, which resulted in extraction of a majority of his teeth and the furnishing of dentures prior to discharge from service. See, e.g., January 2016 VA Form 9.

As noted above, establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden, 381 F.3d at 1167.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150 (2017). Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2017) (Note). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation. 38 C.F.R. § 3.381 (2017).

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service. VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

Turning to the pertinent evidence of record, a July 1952 service dental record indicated that the Veteran was missing several of his teeth. The examiner recommended full upper dentures and partial lower dentures. Following service, a March 1953 rating decision granted service connection for treatment purposes for teeth numbers 5, 6, 9, 10, 11, 20, 21, 22, 23, 26, 27, and 29. A November 1954 Request for Administrative and Adjudicative Action indicated that the Veteran requested outpatient treatment for a broken upper plate.

A March 2007 receipt from Exton Dental Health Group indicates that the Veteran received complete upper and lower dentures. An April 2010 VA social work note indicated that the Veteran was concerned that he may need a new set of dentures in the future.

A December 2015 VA examination report indicated that there was no loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity. There was no loss of teeth due to trauma or disease (such as osteomyelitis. The masticatory surfaces can be restored by suitable prosthesis (full dentures). All upper and lower teeth were missing. The Veteran had not now or ever been diagnosed with osteomyelitis or osteoradionecrosis of the mandible, or biphosphonate-related osteonecrosis of the jaw. 

The medical and lay evidence of record indicates that the Veteran suffered dental trauma during service, which resulted in extraction of several of his teeth, as well as complete upper dentures and partial lower dentures.  However, the medical evidence does not suggest, and the Veteran has not claimed, that he has experienced loss of substance of the maxilla or mandible, either before or since service. The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries. The Veteran's claimed dental disabilities, including tooth fractures, extractions, and the placement of dentures, therefore do not constitute an injury for which compensation may be granted. 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes). As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA. Accordingly, the Veteran has not presented a service connection claim for which compensation may be granted.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a dental disability for compensation purposes. As the preponderance of the evidence is against the claim, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for dental disability is reopened.

Service connection for a dental disability for compensation purposes is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


